EXHIBIT 10.2 U.S. DRY CLEANING CORPORATION SECURITY AGREEMENT THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of , 2007, by and between U.S. DRY CLEANING CORPORATION, a Delaware corporation and issuer of the Notes (the “Company”), STEAM PRESS HOLDINGS, INC., a California corporation, CLEANERS CLUB ACQUISITION SUB, INC., a California corporation, and USDCC CVR MERGER SUB, LLC a California limited liability company (together with the Company, a “Borrower” and collectively, the “Borrowers”), and MERCER CAPITAL, LTD., a Texas corporation (“Mercer” or “Agent”) and each other person or entity listed as an “Investor” on Schedule 1 attached to this Agreement (the “Investors” or the “Secured Parties”).Capitalized terms used herein and not otherwise defined shall have the meanings set forth or incorporated in the Subscription Agreement of even date herewith between the Company and the Investors (“Subscription Agreement”). RECITALS WHEREAS, the Secured Parties have agreed to purchase Notes from the Company pursuant to the terms of the Subscription Agreement; and WHEREAS, the Secured Parties have required, as a condition to entering into the Subscription Agreement, that Borrowers grant Secured Parties a first priority security interest in all ofBorrowers’ Collateral listed in
